DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 16th, 2021.
The traversal is on the ground(s) that there is not an undue search burden because the species are classified in similar areas and could be searched together.  This is not found persuasive because the species require different field of search as their limiting characteristics are mutually exclusive. The Species of Figure 5 and 6 are not combinable into a singular embodiment, and thereby require separate search strategies because of the seal involved, and the direction of the fluid.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 2 is objected to because of the following informalities:  “connector(s)” should be stated as “the at least one connector”.  Appropriate correction is required.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Antonellis et al. (US 4526508), hereinafter referenced as Antonellis.
Regarding claims 1 and 8, Antonellis discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage having a first disc portion (72) with a peripheral first rim portion (76, 78); a second rotor stage, the second rotor stage having a second disc portion (82) with a peripheral second rim portion (86), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (88) extending towards the first rim portion such that the axial extension of the second rim portion defines a rotor drum cavity (116, 118) between the first and second disc portions, wherein the second rotor stage further comprises a drive arm (128) extending within the drum cavity to the first disc portion, the drive arm being connected to the first disc portion by at least one connector (132), wherein the drive arm divides the drum cavity into radially outer rim cavity portion (118) and a radially inner main cavity portion (116), wherein the rotor assembly further comprises a rim seal (50) located between the axial extension of the second rim portion and the first rim portion, wherein the rotor assembly comprises a pressure equalization path extending from the rim cavity portion to the main cavity portion (passage 120 equalizes pressure 
Regarding claims 2-4, Antonellis discloses a rotor assembly according to claim 1 above. Antonellis further discloses the drive arm comprises a radial portion (142) extending from the oblique portion and wherein the connector extend through the first disc portion and the radial portion of the drive arm (Figure 2). The pressure equalization path is provided through the drive arm, and the oblique portion of the drive arm comprises at least one aperture (120) extending from a radially outer surface in the rim cavity portion to a radially inner surface in the main cavity portion (Figure 2).
Regarding claim 5, Antonellis discloses a rotor assembly according to claim 1 above. Antonellis further discloses the rim seal is a folded sheet seal (thin material with bent flanges) having a first leaf (52) in abutment with the first rim portion (at 78) and a second leaf (54) in abutment with the axial extension of the second rim portion (88).
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motsch (US 20180306198).
Regarding claims 1 and 8, Motsch discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage (22) having a first disc portion with a peripheral first rim portion (Fig. 2-3); a second rotor stage (24), the second rotor stage having a second disc portion with a peripheral second rim portion, wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension extending towards the first rim portion such that the axial extension of the second rim portion defines a rotor drum cavity between the first and second disc portions, wherein the second rotor stage further comprises a drive arm (29) extending within the drum cavity to the first disc portion, the drive arm being connected to the first disc portion by at least one connector (30), wherein the drive arm divides the drum cavity into radially outer rim cavity portion and a radially inner main cavity portion, wherein the rotor assembly further comprises 
Regarding claims 2-4, Motsch discloses a rotor assembly according to claim 1 above. Motsch further discloses the drive arm comprises a radial portion (28) extending from the oblique portion and wherein the connector extend through the first disc portion and the radial portion of the drive arm (Figure 2). The pressure equalization path is provided through the drive arm, and the oblique portion of the drive arm comprises at least one aperture (46 and 52) extending from a radially outer surface in the rim cavity portion to a radially inner surface in the main cavity portion (Figure 2).
Regarding claim 5, Motsch discloses a rotor assembly according to claim 1 above. Motsch further discloses the rim seal is a folded sheet seal (thin material with bent flanges) having a first leaf (supported at 26) in abutment with the first rim portion (Figure 2) and a second leaf in abutment with the axial extension of the second rim portion (second leaf abuts at 40).
Regarding claim 7, Motsch discloses a rotor assembly according to claim 1 above. Motsch further discloses the rotor assembly is a compressor assembly and the first rotor stage is a first compressor stage and the second rotor stage is a second, adjacent compressor stage (compressor 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US 3689177) in view of Burge (US 5350278) and Thomas (US 3356339), and further in view of Antonellis (US 4526508).
Regarding claims 1 and 7-8;
	Klassen discloses a gas turbine assembly with a rotor assembly (Figure 1) wherein the rotor assembly is a compressor assembly (10), the rotor assembly defining a first compressor stage (24) and a second compressor stage (25), the first rotor stage having a first disc portion (12) with a peripheral first rim portion (Figure 1); the second rotor stage having a second disc portion (14) with a peripheral second rim portion (Figure 1), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (32) extending towards the first rim portion such that the axial extension of the second rim portion defines a rotor drum cavity (Figure 1) between the first and second disc portions, wherein the second rotor stage further comprises a drive arm (31) extending within the drum cavity to the first disc portion, the drive arm being connected to the first disc portion by at least one connector (Figure 3), wherein the drive arm divides the drum cavity into radially outer rim cavity portion (unlabeled) and a radially inner main cavity portion (see Figure 1, cavity housing the disks 12 and 14), wherein the rotor assembly further comprises a rim seal (30) located between the axial extension of the second rim portion and the first rim portion.
Klassen fails to teach the rotor assembly comprises a pressure equalization path extending from the rim cavity portion to the main cavity portion, and wherein the drive arm comprises an oblique portion extending from a radially inner surface of the axial extension of the second rim portion.
Burge teaches a compressor rotor with a pressure equalization path extending from the rim cavity portion (65) to the main cavity portion (see apertures 52) on the connection drive arms between the first (42) and second (44) rotor disk of the compressor rotor.

Antonellis discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage having a first disc portion (72) with a peripheral first rim portion (76, 78); a second rotor stage, the second rotor stage having a second disc portion (82) with a peripheral second rim portion (86), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (88) extending towards the first rim portion such that the axial extension of the second rim portion defines a rotor drum cavity (116, 118) between the first and second disc portions, wherein the second rotor stage further comprises a drive arm (128) extending within the drum cavity to the first disc portion, the drive arm being connected to the first disc portion by at least one connector (132), wherein the drive arm divides the drum cavity into radially outer rim cavity portion (118) and a radially inner main cavity portion (116), wherein the rotor assembly further comprises a rim seal (50) located between the axial extension of the second rim portion and the first rim portion, wherein the rotor assembly comprises a pressure equalization path extending from the rim cavity portion to the main cavity portion (passage 120 equalizes pressure between 116 and 118), and wherein the drive arm comprises an oblique portion extending from a radially inner surface of the axial extension of the second rim portion (see Figure 2).
Because Klassen teaches a compressor rotor with interlocking splines between rotor arms and a sealing mechanism at the rim, and because Burge teaches that it is known to utilize a pressure equalization path within the compressor in separating the outer rim cavity portion and the inner main cavity portion, and because Thomas teaches the utilization of the pressure equalization path on the downstream rotor drive arm in a rotor connection structure that utilizes interlocking splines, it therefore 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive arm of Klassen such that it comprises an oblique and radial portion as taught by Antonellis as none but the expected result is achieved, namely that of connecting one rotor disk to the other rotor disk, and is a mere engineering design consideration when determining the stress paths of the drive arms; arms can be oblique or axial, or in between, depending on the required engine constraints.
Regarding claims 2-4, Klassen as modified by Burge, Thomas, and Antonellis teaches the rotor assembly according to claim 1 above. Klassen as modified by Antonellis further teaches the drive arm comprises a radial portion extending from the oblique portion, and wherein the connector extends through the first disc portion and radial portion of the drive arm (Antonellis, Figure 2; oblique portion 128, radial portion 142, connector 132). The pressure equalization path is provided through the drive arm (Thomas; aperture 25), and the oblique portion of the drive arm comprises at least one aperture (Antonellis, Figure 2; aperture 120).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US 3689177) in view of Burge (US 5350278), Thomas (US 3356339) and Antonellis (US 4526508), and further in view of Kolodziej (US 6568692).
Klassen as modified by Burge, Thomas, and Antonellis teaches the rotor assembly according to claim 1 above. Klassen further discloses the rim seal is a seal in abutment with the first rim portion and axial extension of the second rim portion (seal 30).

Kolodziej teaches rotor arms in driven connection with one another (15a, 15b) within a compressor (Figure 2). An annular folded sheet seal (16) is utilized at the connection and is in contact with respective rims (Figures 3A and 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the seal in Klassen for the seal as taught in Kolodziej as substituting one seal for another achieves expected results of sealing between the rotors and preventing ingestion of gas, and the seal of Kolodziej provides for a seal that reduces stress and prevents fatigue failures.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antonellis (US 4526508) in view of Burge (US 5350278).
Antonellis discloses the rotor according to claim 1 above.
Antonellis fails to teach the rotor is a compressor with first/second compressor stages.
Burge teaches a compressor rotor with a pressure equalization path extending from the rim cavity portion (65) to the main cavity portion (see apertures 52) on the connection drive arms between the first (42) and second (44) rotor disk of the compressor rotor.
Because Antonellis teaches a rotor with connection between drives with a pressure equalization path in the drive arm but in a turbine, and because Burge teaches an analogous rotor connection with a pressure equalization path in a drive arm but in a compressor, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotor of Antonellis such that it is a compressor rotor as taught by Burge for the purposes of compressing the gas for generating thrust in a gas turbine engine.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745